DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Election/Restrictions
Applicant's election with traverse of Group 1 (claims 1-11) in the reply filed on 7/21/2022 is acknowledged. The traversal is on the ground(s) that Groups 1-3 are sufficiently similar in subject matter that a search/examination burden would not be imposed. This is not found persuasive because cycle saddles are classified separately from molds and molding methods (B62J 1/00+ for cycle saddles, B29C for molds and molding), and the products of Group 3 are not limited to being produced using the mold and molding method of Groups 1 and 2. (Note that claim 21 is a product-by-process claim, and product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps. See MPEP 2113.) Accordingly, examining all of Groups 1-3 requires substantially more searching then examining Group 1 alone, as elected.
The requirement is still deemed proper and is therefore made FINAL.
Claims 12-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected inventions, there being no allowable generic or linking claim.

Drawings
The drawings are objected to because, in Figure 6, reference numeral 31 should be replaced with reference numeral 32. See lines 12-19 on page 9 of the substitute specification as well as Figure 5. Also, Figure 10 does not include the arrow discussed in lines 20-21 on page 16 of the specification.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The abstract of the disclosure is objected to because “which it is” should be replaced with “which is” (see the second line of the clean copy filed on 1/8/2020) and “and/o” should be replaced with “and/or” (see the third-to-last line). Correction is required. See MPEP § 608.01(b).

The disclosure is objected to because of the following informalities:
In line 4 on page 5 of the substitute specification, “the mould 20” should be replaced with “the mould 10”.
In line 15 on page 15, “Figure 10” should be replaced with “Figure 8”.
In line 23 on page 15, “Figure 11” should be replaced with “Figure 9”.
Appropriate correction is required.

Claim Objections
Claims 5-6 are objected to because of the following informalities:
Claim 5 recites that “said through opening is adapted to be positioned during use at the top of and at said cavity”. The language “at the top of and at” should be replaced with “at the top of” since “and at” is redundant.
In claim 6, “said side wall” should be replaced with “said internal side wall” for consistency.
Appropriate correction is required.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
In claim 11, the limitation “hinging or moving means” is being interpreted under 35 U.S.C. 112(f). The corresponding structure is “a series of hinges”. See lines 22-28 on page 14 of the substitute specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention. See MPEP § 2173.05(d). For purposes of examination, claim 1 will be interpreted as though the phrase “such as a saddle for a bicycle or a saddle for a motorcycle” was not present. In addition, for consistency, claim 1 will be interpreted as though the phrase “and/or of said saddle” was not present.
Claim 1 recites “a cavity” of a first component or matrix and that the cavity of the first component or matrix and a through opening of a second component or false-male determine “a cavity”. Claim 1 then recites “said cavity” in the second-to-last line. It is unclear to which cavity “said cavity” refers. For purposes of examination, “said cavity” will be interpreted as referring to the cavity formed by the cavity of the first component or matrix and the through opening of the second component or false-male.
This same issue also applies to “said cavity” and/or “the cavity” in claims 2-6 and 10. These claims will be interpreted in the same manner as claim 1.
Claims 2-11 are rejected based on their dependency from claim 1.
Claim 2 recites the limitation “the saddle” in line 2. There is insufficient antecedent basis for this limitation in the claim. As discussed above, claim 1 is being interpreted as though it does not contain any reference to a saddle. Therefore, the term lacks proper antecedent basis in claim 2. For consistency with claim 1, claim 2 will be interpreted as referring back to the element for supporting the human body instead.
Claim 4 recites the limitation "said peripheral portion of said upper surface". There is insufficient antecedent basis for this limitation in the claim. The upper surface and peripheral portion are introduced in claim 3, but claim 4 depends from claim 1. For purposes of examination, claim 4 will be interpreted as reciting “a peripheral portion of an upper surface” instead.
Claim 4 recites that a first stretch of an internal surface of the cavity has “a substantially circular shape”. The applicant’s specification describes a first stretch 34a (see lines 23-29 on page 9), which is shown in Figure 5 and visible in Figure 4 at the position of reference numeral 13. It is not circular, and the specification does not describe it as being circular. However, the specification does describe other structure as being circular, e.g., the perimeter 35. See line 15 on page 10. As can be seen in Figure 6, the perimeter 35 is not circular. In view of the above, it is unclear what is meant by the term “circular” in the context of the present invention. For purposes of examination, the term “circular” will be interpreted as meaning that the structure at issue has a continuous or substantially continuous outer edge including one or more curved portions.
This same issue also applies to claims 6 and 8. Claim 8 is rejected based on its dependency from claim 6.
Claim 5 recites that the second component or false-male has “a substantially annular plate shape”. The applicant’s specification describes a second component or false-male 12 that has “a substantially annular plate conformation” and is shown in Figure 6. See lines 19-20 on page 10. However, the second component 12 shown in the figures is not annular (i.e., ring shaped). In view of the above, it is unclear what is meant by the term “annular” in the context of the present invention. For purposes of examination, claim 5 will be interpreted as specifying that the second component or false-male is substantially plate shaped.
This same issue also applies to claim 9.
Claim 5 refers to “a through opening” of the second component or false-male. Claim 5 depends from claim 1, which refers to “a through opening” of the second component or false-male. The context suggests that these are the same through opening, but the claim language suggests distinct openings. For purposes of examination, claim 5 will be interpreted as though the language “and with a through opening” was omitted.
Claim 5 recites the limitation "said substantially flattened peripheral portion of said upper surface of the first component or matrix". There is insufficient antecedent basis for this limitation in the claim. The substantially flattened peripheral portion and upper surface are introduced in claim 3, but claim 5 depends from claim 1. For purposes of examination, claim 5 will be interpreted as reciting “a substantially flattened peripheral portion of an upper surface of the first component or matrix” instead.
Claims 6 and 8 are rejected based on their dependency from claim 5.
Claim 6 refers to “said upper surface”. Claim 6 depends from claim 5, which refers to an upper surface of the second component or false-male and an upper surface of the first component or matrix. It is unclear to which upper surface “said upper surface” refers in claim 6. For purposes of examination, “said upper surface” will be interpreted as referring to the upper surface of the second component or false-male.
Claim 6 recites the limitation "said second stretch". There is insufficient antecedent basis for this limitation in the claim. The second stretch is introduced in claim 4, but claim 6 does not depend from claim 4. For purposes of examination, claim 6 will be interpreted as reciting “a second stretch” instead.
Claim 8 is rejected based on its dependency from claim 6.
Claim 8 recites that, at the upper edge of the through opening, “a further undercut is present”. The earlier claims do not require an undercut, so the reference to “a further undercut” makes the scope of claim 8 unclear. For purposes of examination, claim 8 will be interpreted as reciting “an undercut” instead.
Claim 9 recites the limitation "the substantially flattened peripheral portion of the surface of said second component or false-male". There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, claim 9 will be interpreted as reciting “a substantially flattened peripheral portion of a surface of said second component or false-male” instead.
Claim 10 recites the limitations "the upper inlet opening" and "said through hole". There is insufficient antecedent basis for these limitations in the claim. For purposes of examination, claim 10 will be interpreted as reciting “an upper inlet opening” and “a through hole” instead.
Claim 10 recites that a further component or male is “adapted during use to access through said through hole”. It is unclear what is being accessed. For purposes of examination, claim 10 will be interpreted as reciting that the further component or male accesses the cavity through the through hole.
Regarding claim 11, the term "possibly" renders the claim indefinite because it is unclear whether the limitation(s) following the term are part of the claimed invention. See MPEP § 2173.05(d). For purposes of examination, claim 11 will be interpreted as not requiring the third component or cover-press to be coupled with and separable from the first component or matrix and second component or false-male.
Claim 11 recites the limitation "said third component or cover-press". There is insufficient antecedent basis for this limitation in the claim. The third component or cover-press is introduced in claim 9, but claim 11 depends from claim 1. For purposes of examination, claim 11 will be interpreted as reciting “a third component or cover-press” instead.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2007/088495 (“Segato”), cited in an IDS.
Regarding claim 1, Segato discloses a mould (the mold 4; see Figure 2 and lines 133-134 of the attached description with line numbers) for making an element for supporting the human body (see Figure 1 and lines 112-119 and 129-134), such as a saddle for a bicycle or a saddle for a motorcycle (see the corresponding rejection under 35 U.S.C. 112; see also Figure 1 and lines 112-116), wherein said mould comprises a first component or matrix (the female part 6; see Figure 2 and lines 141-143), which is provided with a cavity open at the top (the cavity 5; see Id.), and at least one second component or false-male (the interface plate 8; see Id.), wherein said second component or false-male has a through opening (the opening 21; see Figures 2-3 and 7 and lines 181-185), wherein said cavity of said first component or matrix and said through opening of said second component or false-male determine a cavity (the chamber 12; see Figures 2-4 and 7 and lines 145-149 and 181-185), wherein said cavity has a shape corresponding during use to the shape and/or bulk and/or external surface of said element for supporting the human body (see Figures 1-2 and lines 118-119 and 129-134) and/or of said saddle (see the corresponding rejection under 35 U.S.C. 112; see also Figures 1-2 and lines 112-116).

Regarding claim 2, Segato discloses wherein said cavity has a shape adapted to reproduce part of the external surface of the saddle (see Figures 1-2 and lines 118-119 and 129-134; see also the corresponding rejection under 35 U.S.C. 112), wherein said part of the external surface of the saddle corresponds with the shape of an upper surface of the saddle (note the first layer 11 in Figures 1, 4, and 7; see also lines 237-239) and with at least part of an edge portion of said saddle (note the first layer 11 in Figures 1, 4, and 7; see also lines 237-239).

Regarding claim 3, Segato discloses wherein said first component or matrix has a substantially continuous plate-like shape (see Figures 2-3), provided with a base surface and an upper surface, opposite said base surface (see Figures 2-3 and 7), wherein said upper surface has a peripheral portion with substantially flattened shape (see Id.) and has, in a central part thereof, a recessed surface shaped so as to determine said cavity (see Id.).

Regarding claim 4, Segato discloses wherein said cavity has an internal surface (see Figures 2-3 and 7) constituted by a first stretch (the bottom wall 14; see Figure 3 and lines 145-149), having a substantially circular shape (see Figure 3 and the corresponding rejection under 35 U.S.C. 112) and central of said cavity (see Figure 3), and a second stretch (the side walls 13, 13'; see Figures 3 and 7 and lines 145-149), wherein said second stretch is extended radially along the perimeter of the first stretch, moving away from the latter (see Figures 3 and 7) and/or… (the remaining limitations are optional due to the use of “or”).

Regarding claim 5, Segato discloses wherein said second component or false-male has a substantially annular plate shape (see Figures 2-3 and the corresponding rejection under 35 U.S.C. 112), provided with a base surface (see Figures 2-3 and 7), with an upper surface, opposite said base surface (the top surface 23; see Figures 2-4 and 7 and lines 167-169) and with a through opening (see the corresponding rejection under 35 U.S.C. 112; see also Figures 2-3 and 7), wherein said base surface is adapted to be positioned, during use, in contact with said substantially flattened peripheral portion of said upper surface of the first component or matrix (see Figures 2-4 and 7) and/or… (the remaining limitations are optional due to the use of “or”).

Regarding claim 6, Segato discloses wherein said through opening determines a lower edge or groove (the lower edge of the opening 21; see Figures 2-3 and 7), corresponding to the perimeter of said cavity (see Figure 7), and an upper edge (the upper edge of the opening 21; see Figures 2-3 and 7), placed at said upper surface (see Figures 2-3 and 7) and/or… (the remaining limitations are optional due to the use of “or”).

Regarding claim 7, Segato discloses wherein said mould comprises holes for vacuum (the holes connected to the pipe 16; see Figure 7 and lines 169-173; the hole at the portion 29 connected to the pipe 24; see Figure 7 and lines 236-242) present both in said first component or matrix (the holes connected to the pipe 16) and in said at least one second component or false-male (the hole at the portion 29).

Regarding claim 8, Segato discloses wherein, at said upper edge, a further undercut is present (the undercut 19; see Figure 7 and lines 181-183; see also the corresponding rejection under 35 U.S.C. 112), wherein said undercut has a substantially circular shape projecting towards the interior of said through opening (see Figures 2-4 and 7 and the corresponding rejection under 35 U.S.C. 112).

Regarding claim 9, Segato discloses wherein said mould comprises a third component or cover-press (the interface plate 9; see Figures 2 and 4 and lines 141-143), wherein said third component or cover-press has a substantially annular plate shape (see Figures 2 and 4 and the corresponding rejection under 35 U.S.C. 112), provided with a base surface (the bottom surface 22; see Figure 4 and lines 167-169), an upper surface, opposite the base surface (the top surface 27; see Figure 5 and lines 211-212), and with a through hole (see Figures 2, 4, and 7), wherein said base surface is positioned during use in contact with the substantially flattened portion of the surface of said second component or false-male (see Figures 2, 4-5, and 7 and lines 167-169).

Regarding claim 10, Segato discloses wherein said mould comprises a further component or male (the male part 7; see Figure 2 and lines 141-143), adapted to close, during use, the upper inlet opening of said cavity (see Figures 2 and 6-7 and lines 141-143 and 252-254) and/or… (the remaining limitations are optional due to the use of “or”).

Regarding claim 11, Segato discloses wherein said first component or matrix, said second component or false-male, and possibly said third component or cover-press are coupled on top of each other according to a first operating position (see Figures 4-5 and 7 and the corresponding rejection under 35 U.S.C. 112) and can be separated from each other according to a second operating position (see Figure 3 and lines 145-149 and 165-167), and/or… (the remaining limitations are optional due to the use of “or”).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Specifically, see Figures 3-4 of US 5,441,676 (“Bigolin”).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John DeRusso whose telephone number is (571)270-1287. The examiner can normally be reached Monday-Thursday, 10:00 AM-7:00 PM ET, and Friday mornings.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Zhao, can be reached on (571) 270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/John J DeRusso/Examiner, Art Unit 1744                                                                                                                                                                                                        
/XIAO S ZHAO/Supervisory Patent Examiner, Art Unit 1744